GIERKE, Judge,
with whom WISS, Judge, joins (concurring in the result):
51. I join the majority in answering Issue I in the negative. Appellant was not denied due process. The specification gave him adequate notice of the offense charged, and he admitted actual knowledge of a custom against fraternization and admitted that his conduct violated that custom.
52. Issue I involves two distinct aspects of notice: (1) notice based on the language of the pleadings, and (2) notice based on the language of the statute. Appellant does not challenge the sufficiency of the pleadings. See United States v. Nowell, 26 MJ 477 (CMA 1988). Instead, he argues that he “did not possess adequate notice that his conduct constituted criminal behavior.” Final Brief at 6.
53. Regarding the second aspect of notice, appellant’s “void for vagueness” argument is belied by his sworn responses during the guilty-plea inquiry. As explained by the *162Supreme Court, “Void for vagueness simply means that criminal responsibility should not attach where one could not reasonably understand that his contemplated conduct is proscribed.” Parker v. Levy, 417 U.S. 733, 757, 94 S.Ct. 2547, 2562, 41 L.Ed.2d 439 (1974), quoting United States v. National Dairy Products Corp, 372 U.S. 29, 32-33, 83 S.Ct. 594, 597-98, 9 L.Ed.2d 561 (1963), and citing United States v. Harriss, 347 U.S. 612, 617, 74 S.Ct. 808, 811-12, 98 L.Ed. 989 (1954). Appellant’s responses establish that he had actual notice that his conduct constituted criminal behavior. He admitted that he was aware of an Air Force custom against fraternization. He further admitted that he knew violation of that custom subjected him to criminal prosecution and that he violated the custom. Those responses satisfy the requirement that an accused “reasonably understand” his conduct is proscribed.
54. I decline to join the examination of the changes in Air Force policy to determine if there was a custom against appellant’s conduct. We should confine ourselves to “the four comers of the record” in determining the providence of a guilty plea. See United States v. Rooks, 29 MJ 291, 293 (CMA 1989).
55. Furthermore, this effort to determine what is current Air Force policy necessarily involves factfinding. Our Court has consistently treated the question whether there is a custom against fraternization as a question of fact. See United States v. Johanns, 20 MJ at 160 (“In the face of this determination by a tribunal which has factfinding powers ____”); at 165 (footnote omitted) (Cox, J.) (“I am prepared to defer to the expertise and factfinding authority of the Court of Military Review____”). See also United States v. Appel, 31 MJ 314, 320 (CMA 1990) (Everett, C.J.) (Custom may not be judicially noticed under Mil.R.Evid. 201A) (Judicial notice of law), Manual for Courts-Martial, United States, 1984, because it is a question of fact; it must qualify for judicial notice under Mil. R.Evid. 201(b) (Judicial notice of adjudicative facts).
56. In this case the Court of Military Review declined to make findings of fact regarding the existence of a custom at the time of Lieutenant Boyett’s alleged misconduct. 37 MJ at 878. Our Court has no factfinding power and accordingly lacks authority to make a finding of fact that the Court of Military Review declined to make, especially on a guilty plea record. Art. 67(c), UCMJ, 10 USC § 867(c) (1989). See United States v. Harrison, 26 MJ 474 (CMA 1988). Accordingly, I decline to join in any holding, based on evidence outside the guilty-plea inquiry, regarding the existence of a custom against fraternization in the Air Force.
57. I join the lead opinion in answering Issue II in the negative. The doctrine of stare decisis applies to questions of law, not findings of fact. Johanns found, as a matter of fact, that there was no custom against fraternization in the Air Force at that time. In appellant’s case the Court of Military Review did not overrule Johanns, but correctly held (37 MJ at 878) that Johanns was limited to its facts. See United States v. Kroop, 38 MJ 470, 475 (CMA 1993) (Gierke, J., dissenting) (absence of a custom in October 1981 does not mean that there was not a custom when Colonel Kroop was tried).
For the foregoing reasons, I concur in the result.